868 F.2d 1278
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mikel MILLER Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3321.
United States Court of Appeals, Federal Circuit.
Feb. 14, 1989.

Before MARKEY, Chief Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
The order of the Merit Systems Protection Board (board), No. SE08318710417 dismissing as untimely Mikel Miller's (Miller's) petition to the board, and his appeal from the United States Postal Service (agency), is affirmed.

OPINION

2
Board regulations govern the timeliness of appeals to the full board and from final agency actions.  See 5 C.F.R. Secs. 1201.114(f) & 1201.22(b).  On appeal, Miller cites no fact or law in conflict with the determinations that his appeals were late and that he failed to show good cause for his late filings.  After full consideration of both decisions, we cannot say an abuse of discretion occurred in the dismissals of Miller's appeals.   See Phillips v. United States Postal Service, 695 F.2d 1389, 1390-91 (Fed.Cir.1982) ("Whether the regulatory time limit for an appeal should be waived in a particular case is a matter committed to the board's discretion....").